Mr. Presiding Justice O’Connor delivered the opinion of the court. 3. Carriers, § 487*—when instmction on liability of street railroad for injuries to passenger alighting from car is erroneous. In an action to recover damages for personal injuries sustained while plaintiff was alighting from defendant’s street car, an instruction that defendant was not an insurer of the safety of its passengers, held to be inapplicable to the evidence and to tend to obscure the issue. 4. Carriers, § 482*-—when instruction on amount of proof in action for‘ personal injuries is erroneous. In an action to recover damages for personal injuries sustained by a passenger while alighting from a street car, an instruction that plaintiff was only required to make out her case by a preponderance of the evidence and that any evidence, circumstantial or positive and direct, which tended to produce belief in the minds of the jury was proper to be considered by them in determining whether the defendant was guilty, held to be of no assistance to the jury in determining whether plaintiff was given sufficient time after the car had stopped to alight therefrom or whether she attempted to alight before it had stopped, which were the only questions involved, and to be confusing. 5. Instructions, § 6*—when accuracy essential. Where the right to recovery in a case is doubtful, it is essential that instructions accurately state the law.»